Citation Nr: 0937928	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
injury. 

2.  Entitlement to service connection for a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1971 to November 
1972 and from August 1976 to August 1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the above claims.  In September 
2008, the Veteran testified at a video-conference hearing 
before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for a right 
knee injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his September 2008 hearing, prior to the promulgation of a 
decision in this appeal, the Veteran requested that his claim 
on appeal for service connection for a left knee injury be 
withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.204.  A 
substantive appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  Id.  

At his September 2008 hearing, prior to the promulgation of a 
decision in this appeal, the Veteran indicated that he wished 
to withdraw his appeal as to the issue of service connection 
for a left knee injury.  As such, the appellant has withdrawn 
his appeal regarding service connection for a left knee 
injury, and hence, there remains no allegation of errors of 
fact or law for appellate consideration regarding this claim.  
As such, the Board does not have jurisdiction to review this 
claim on appeal and it is dismissed.


ORDER

The left knee injury claim on appeal is dismissed. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his right knee condition was 
incurred during service.  Specifically, the Veteran has 
reported that he injured his right knee when he was playing 
softball during service in 1972 and has had right knee pain, 
swelling, and popping since.  See September 2008 hearing 
transcript. 

Service treatment records reveal that the Veteran was treated 
for a right knee injury in October 1972 after receiving a 
weight-bearing blow anteriorally to the right knee that 
caused immediate pain and swelling.  The doctor noted that 
there was no ligament or cartilage damage.  The next day, the 
Veteran sought follow-up treatment for his right knee, 
reporting limited range of motion and pain on motion.  The 
doctor noted that the post-superior calf was very swollen and 
the knee was tender on palpation, and diagnosed him with a 
possible post-capsule injury.  The Veteran's right knee was 
placed in a cast and he was given crutches and was told to 
stay off his right knee as much as possible.  The Veteran 
again sought follow-up treatment several days later, 
complaining of continued right knee pain with severe swelling 
in the upper calf and decreased range of motion; he was 
prescribed bed rest and was told to keep his right leg 
elevated.  In November 1972, the Veteran sought additional 
follow-up treatment for his right knee, reporting continued 
pain and swelling.  The doctor noted effusion, muscular 
swelling, and tenderness, and kept him on crutches.  X-rays 
were within normal limits and showed no fracture.  Subsequent 
treatment records indicate that the Veteran's right knee was 
kept in a cast for approximately two weeks; however, his 
separation examination later that month did not note a right 
knee condition.  

Post-service, the Veteran has reported receiving treatment at 
the Choctaw Health Center in 1993 or 1994, as well as VA 
treatment in the early 2000s, but to date, these records have 
not been associated with the claims file.  See September 2008 
hearing transcript.  In April 2003, the Veteran sought 
treatment for right knee pain from Dr. Thomas L. Harrison.  
X-rays revealed modest degenerative changes and early 
degenerative disease of the right knee.  Additionally, in May 
2007, the Veteran sought treatment for chronic right knee 
pain from Dr. Richard L. Fitzrandolph.  A magnetic resonance 
image (MRI) of the right knee revealed degenerative 
cartilage, medial meniscal fraying and tear, and moderate 
joint effusion.  

To date, the Veteran has not been provided with a VA medical 
examination assessing the etiology of his right knee 
condition.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is obliged to provide a medical examination and/or 
get a medical opinion when the record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service, but does 
not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence 
of record indicating in-service treatment for a right knee 
injury and the Veteran has reported a continuity of 
symptomatology since service.  There is also evidence 
indicating that the Veteran has a current right knee 
disability.  Accordingly, a medical opinion regarding the 
etiology of this disability is necessary to make a 
determination in this case.  

As this case is being remanded for the foregoing reason, all 
relevant private and VA treatment records should also be 
obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
medical care providers that have treated 
him for his right knee disability since 
1972, including the doctor(s) that treated 
him at the Choctaw Health Center in 
1993/1994 and the VA medical center that 
treated him in the early 2000s.  After 
obtaining any required authorizations, 
make arrangements to obtain the Veteran's 
complete treatment records.  

2.  Make arrangements to obtain the 
Veteran's complete treatment records for 
his right knee from the VA clinic in Mena, 
Arkansas.

3.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed right knee 
disability had its onset during active 
service or is related to any in-service 
disease or injury, including the 1972 
right knee injury.  In doing so, the 
examiner should acknowledge the Veteran's 
reports of continuity of symptomatology 
since service.      

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


